      Case 1:20-cr-00388-DLC Document 186 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :              20cr388-4 (DLC)
               -v-                     :
                                       :                    ORDER
YUDITH REYNOSO-HICIANO,                :
                                       :
                         Defendant.    :
                                       X
--------------------------------------

DENISE COTE, District Judge:

     On July 22, 2021, defense counsel informed the Court that

the defendant prefers that the July 30 initial conference occur

via videoconference as opposed to in person, or by telephone if

a videoconference is not available.       The Court has been informed

that it is not possible to arrange a videoconference with the

defendant on that day or on any date near July 30, 2021.

Accordingly, it is hereby

     ORDERED that the proceeding is rescheduled for July 30,

2021 at 9:00 AM and shall take place by telephone.         The dial-in

credentials for the telephone conference are the following:

          Dial-in:          888-363-4749
          Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

    IT IS FURTHER ORDERED that at that conference, a trial date

will be chosen.   After the Government recites the procedural
         Case 1:20-cr-00388-DLC Document 186 Filed 07/29/21 Page 2 of 2



history of this case, outlines the nature of the evidence it

intends to offer at any trial, and proposes a schedule for the

production of discovery materials to the defendants, the Court

will consult the parties regarding the scheduling of the trial.

After a trial date is selected, a schedule for motions will be

set and the propriety of any exclusion of time under the Speedy

Trial Act will be addressed.

     IT IS FURTHER ORDERED that counsel for the Government and

the defendants will consult in advance of the conference to reach

agreement, if possible, on a proposed date for the trial.

Dated:       New York, New York
             July 29, 2021

                                     __________________________________
                                                  Denise Cote
                                         United States District Judge




                                       2
